DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 03-10-22.
Claims 1, 8 and 13 are amended.
Claims 12 and 14-15 are canceled.
Claims 13, 16-20 and 22 are withdrawn.
Claim 23 is added.

Election/Restrictions
This application contains claims 13, 16-20 and 22 drawn to an invention nonelected without traverse in the reply filed on 10-13-20.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US20140097013), in view of Hibino et al. (US20120246925).
Re Claim 1, Hara show and disclose
A component carrier, comprising: 
an electrically insulating layer structure (11, fig. 2A) having a first main surface and a second main surface (top and bottom, fig. 2A); 
a through hole (11x, fig. 2B) extending through the electrically insulating layer structure between the first main surface and the second main surface; and 
an electrically conductive bridge structure (14, fig. 1 and 3-5) connecting opposing sidewalls delimiting the through hole; 
wherein the through hole has a first tapering portion (11x1, fig. 2B) extending from the first main surface and a second tapering portion (11x2, fig. 2B) extending from the second main surface; 
wherein the electrically conductive bridge structure is delimited by a first demarcation surface (bottom surface of upper recess 12x, fig. 3A) facing towards the first main surface and by a second demarcation surface (top surface of lower recess 13x, fig. 3A) facing towards the second main surface and wherein the electrically conductive bridge structure only partially fills the through hole (fig. 3A); 
wherein a central bridge plane (center bridge plane, fig. 3A) is defined to extend parallel to the first main surface and the second main surface and at a vertical center between a lowermost point of the first demarcation surface (a 
wherein a first intersection point is defined as a first intersection between the central bridge plane and one of the sidewalls delimiting the through hole (a first intersection point by the center bridge plane of 14 and left side wall of the through hole, fig. 3A); 
wherein a length of a shortest distance from the first intersection point to the first demarcation surface (from the first intersection point to center plane of 14 to bottom surface of upper recess 12x, fig. 3) is in a range between 20 µm and 40 µm (The thickness of the core layer 11 may be, for example, approximately 60 µm to 200 µm, [0017], fig. 3A; and the distance from center plane of 14 to bottom surface of upper recess 12x is more than ¼ the thickness of the core layer 11, fig. 3A); 
Hara does not disclose
wherein at least a part of the through hole has a central substantially cylindrical section between the first tapering portion and the second tapering portion.
Hibino teaches a device wherein
at least a part of the through hole has a central substantially cylindrical section (28c, fig. 1D-2A) between the first tapering portion (28a) and the second tapering portion (28b).

after the modification, Hara further disclose
wherein at least one of the central bridge plane and of the first intersection point is located at the central substantially cylindrical section of the through hole (fig. 3A).
	Re Claim 2, Hara show and disclose
The component carrier according to claim 1, wherein a length of a shortest distance from the first intersection point to the second demarcation surface (from center plane of 14 to bottom surface of upper recess 12x, fig. 3) is at least 8 µm (The thickness of the core layer 11 may be, for example, approximately 60 µm to 200 µm, [0017], fig. 3A; and the distance from center plane of 14 to top surface of lower recess 13x is more than ¼ the thickness of the core layer 11, fig. 3A).
Re Claim 3, Hara show and disclose
The component carrier according to claim 1, wherein a second intersection point is defined as a second intersection between the central bridge plane and another one of the sidewalls delimiting the through hole (a second 
Re Claim 4, Hara show and disclose
The component carrier according to claim 3, wherein a length of a shortest distance from the second intersection point to the second demarcation (from center plane of 14 to top surface of lower recess 13x, fig. 3) is at least 8 µm (The thickness of the core layer 11 may be, for example, approximately 60 µm to 200 µm, [0017], fig. 3A; and the distance from center plane of 14 to top surface of lower recess 13x is more than ¼ the thickness of the core layer 11, fig. 3A).
Re Claim 5, Hara show and disclose 
The component carrier according to claim 1, wherein a circumferential intersection line is defined by connecting all intersection points corresponding to an intersection between the central bridge plane and circumferential sidewalls delimiting the through hole (from center plane of 14 to sidewalls of the through hole, fig. 1-5); wherein a length of all shortest distances from the circumferential intersection line to the first demarcation surface is at least 8 µm (The thickness of the core layer 11 may be, for example, approximately 60 µm to 200 µm, [0017], fig. 3A; and the shortest distance from the circumferential intersection line to 
Re Claim 6, Hara show and disclose
The component carrier according to claim 5, wherein a length of all shortest distances from the circumferential intersection line to the second demarcation surface is at least 8 µm (The thickness of the core layer 11 may be, for example, approximately 60 µm to 200 µm, [0017], fig. 3A; and the shortest distance from the circumferential intersection line to top surface of lower recess 13x is more than ¼ the thickness of the core layer 11, fig. 3A).
Re Claim 7, Hara show and disclose
The component carrier according to claim 1, comprising at least one of the following features: a thickness of the electrically insulating layer structure is less than 100 µm (The thickness of the core layer 11 may be, for example, approximately 60 µm to 200 µm, [0017]); the electrically insulating layer structure is a core (insulation core layer 11, [0017]); the bridge structure also covers at least part of the sidewalls (fig. 3A); the bridge structure is composed of a seed layer (12Q, fig. 3A) being covered with a plating layer (12P, fig. 3A).
Re Claim 8, Hara show and disclose
The component carrier according to claim 1, further comprising: a first electrically conductive bulk structure (copper of 12d filled in upper recess 12x, fig. 3C) filling at least part of a volume between the first demarcation surface and the first main surface (fig. 3C); and/or a second electrically conductive bulk structure (copper of 13d filled in lower recess 13x, fig. 3C) filling at least part of a volume 
Re Claim 9, Hara show and disclose
The component carrier according to claim 8, wherein at least one of the first electrically conductive bulk structure and the second electrically conductive bulk structure is a plating structure (plated copper 12d in upper recess 12x and/or plated copper 13d in lower recess 13x, fig. 3C).
Re Claim 10, Hara show and disclose
The component carrier according to claim 1, wherein at least one of a first electrically conductive layer structure (12a-d on top surface, fig. 4A) on the first main surface and a second electrically conductive layer structure (13a, 12b, 12c and 13d on bottom surface, fig. 4A) on the second main surface is a patterned electrically conductive layer structure (fig. 4A).
Re Claim 11, Hara show and disclose
The component carrier according to claim 1, further comprising at least one of the following features: at least one of the first demarcation surface and the second demarcation surface has a concave shape (fig. 3A); a cross-section of the bridge structure is substantially H-shaped; a narrowest vertical thickness of the bridge structure is at least 20 µm; a narrowest horizontal width of the through 
Re Claim 21, Hara show and disclose
The component carrier according to claim 1, further comprising at least one of the following features: 
at least one component (copper inlay of 12d in recess 12x, fig. 1 and 4-5) embedded in the component carrier, wherein the at least one component is selected from a group consisting of an electronic component, an electrically non-conductive and/or electrically conductive inlay (copper inlay of 12d in recess 11x1, fig. 1 and 4-5), a heat transfer unit, a light guiding element, an energy harvesting unit, an active electronic component, a passive electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, an actuator, a microelectromechanical system, a microprocessor, a capacitor, a resistor, an inductance, an accumulator, a switch, a camera, an antenna, a magnetic element, a further component carrier, and a logic chip; 
at least one electrically conductive layer structure of the component carrier includes at least one element of a group of elements consisting of copper (plating layers are uniformly formed on the copper foils of both surfaces of the resin plate, [0004]), aluminum, nickel, silver, gold, palladium, and tungsten; 

the component carrier is shaped as a plate (fig. 1); 
the component carrier is configured as one of a group consisting of a printed circuit board, and a substrate (wiring substrate, [Title]); 
the component carrier is configured as a laminate-type component carrier (fig. 1).

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 23 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
 an electrically conductive layer structure on one of the first main surface and the second main surface of the electrically insulating layer structure, the 
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claim 23 and all claims dependent thereof patentable over art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/XIAOLIANG CHEN/
Primary Examiner, Art Unit 2848